—Judgment unanimously affirmed. Memorandum: The jury’s rejection of defendant’s agency defense was not contrary to the weight of the evidence (see, People v Bleakley, 69 NY2d 490, 495; see also, People v Lam Lek Chong, 45 NY2d 64, cert denied 439 US 935; People v Foskit, 168 AD2d 961, lv denied 77 NY2d 877). The People proved the aggregate weight of the cocaine beyond a reasonable doubt (see, People v Smith, 209 AD2d 996 [decided herewith]; People v Nelson, 144 AD2d 714, 717, lv denied 73 NY2d 894; People v Konyack, 99 AD2d 588; Donnino, Practice Commentaries, McKinney’s Cons Law of NY, Book 39, Penal Law art 220, at 9-11). We reject the contention that the prosecutor’s use of a chart during summation deprived defendant of a fair trial (see, People v Galloway, 54 *998NY2d 396, 401; People v Smith, supra). Defendant’s sentence is not harsh or excessive. (Appeal from Judgment of Onondaga County Court, Cunningham, J.—Conspiracy, 2nd Degree.) Present—Green, J. P., Pine, Lawton, Callahan and Doerr, JJ.